DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarofim, CH 676074.
Regarding claims 1 and 12, Sarofim discloses a timepiece including a moving mechanism for a decorative element (6) of a timepiece, wherein said moving mechanism comprises a circular drive element (16) arranged to be rotatable about a central axis, said decorative element being mounted on the drive element with an arbor (X) integral with said decorative element and parallel to the central axis (Fig 2), and first means for driving said decorative element in a rotational motion about its own arbor (14) and/or in a translational motion along its own arbor, said first drive means for the decorative element being mounted on the circular drive element and arranged to cooperate with fixed actuation means arranged in the periphery of the circular drive element (teeth shown on 16, Fig 8) such that said decorative element rotates about its arbor and/or moves along its arbor while rotating about the central axis (Fig 1 shows 6 rotating about its own axis while revolving around the central axis).
Regarding claim 11, Sarofim discloses the circular drive element is held radially on the frame by at least two runners (17) mounted on a frame, one of the runners being fixed and the other runner being mobile (Fig 8).

Allowable Subject Matter
Claims 2-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844   

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833